People v Grafton (2017 NY Slip Op 06372)





People v Grafton


2017 NY Slip Op 06372


Decided on August 30, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2016-06086
 (Ind. No. 1332/14)

[*1]The People of the State of New York, respondent, 
vKenneth Grafton, appellant.


Bruce R. Bekritsky, Mineola, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Cristin N. Connell and W. Thomas Hughes of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered May 9, 2016, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
"A criminal defendant's right to a speedy trial is guaranteed both by the Sixth Amendment to the United States Constitution (US Const 6th, 14th Amends) and by statute (CPL 30.20; Civil Rights Law § 12)" (People v Romeo, 12 NY3d 51, 55). "Violation of this right results in dismissal of an indictment" (id. at 55; see Strunk v United States, 412 US 434, 439-440; People v Taranovich, 37 NY2d 442, 444). Here, by pleading guilty, the defendant forfeited appellate review of his claims that he was deprived of his statutory right to a speedy trial pursuant to CPL 30.30 (see People v Zeigler, 128 AD3d 737, 738; People v Franco, 104 AD3d 790, 790; People v Kidd, 100 AD3d 779, 779) and pursuant to the Interstate Agreement on Detainers (CPL 580.20, art III[a]; see People v Gooden, 151 AD2d 773, 774; People v Cusick, 111 AD2d 251, 251). Moreover, to the extent the defendant claims that his constitutional right to a speedy trial was violated, the contention is without merit (see People v Franco, 104 AD3d at 791).
The defendant's contention that his application for a writ of habeas corpus was improperly denied is not properly before us on this appeal (see People v Lynch, 121 AD3d 717, 719).
The defendant's remaining contention was forfeited by the entry of his plea.
RIVERA, J.P., DILLON, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court